In an action, in which the complaint alleges three causes of action: (1) to recover the value of services rendered by plaintiff to the defendants’ testator before his death; (2) to recover for moneys advanced by plaintiff to such testator before his death; and (3) to recover damages for the fraudulent representations made by one of the defendants personally acting on behalf of both of them as executors, the plaintiff appeals from an order of the Supreme Court, Queens County, dated May 19, I960, granting defendants’ motion to remove the action to the Surrogate’s Court, Queens County, and denying plaintiff’s cross motion, under rule 113 of the Rules of Civil Practice, for summary judgment as to the three causes of action pleaded. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Kleinfeld, Pette and Brennan, JJ., concur.